Title: To Benjamin Franklin from Jacques-Pierre Brissot de Warville, 22 December 1781
From: Brissot de Warville, Jacques-Pierre
To: Franklin, Benjamin


Monsieur
Paris ce 22 Xbre 1781
Je vous suplie de vouloir bien derober un moment à vos grandes occupations pour Jeter un coup d’œil sur le prospectus que J’ai L’honneur de vous adresser. Le desir d’ameliorer notre Législation si defectueuse preside à cette Entreprise, et Je suis fermement convaincu qu’on ne poura y parvenir qu’en rassemblant ce qu’on a ecrit de mieux sur cet objet. Ce Sera un foier commun où tous les raions Viendront Converger. J’ai taché de developer dans ma théorie Les principes qui devoient diriger cette reforme. Ici Je joins ma voix à des voix plus eloquentes. J’emprunterai surtout infiniment des constitutions de votre république qui doivent tant à votre sagesse. Quoique crées au milieu des orages, ce sont les plus raisonables qui aient paru, et ce monument fait honte à toutes nos Lois gothiques et barbares. J’aime à me persuader que si L’Europe est incurable comme des ecrivains fameux le croient, au moins tous ces ecrits ne seront pas Inutiles pour l’espece nouvelle qui va se former en Amerique. Elle profitera de nos Sotises et de nos Lumieres.
Vous deves bien penser, Monsieur, que L’extrait et L’Eloge de ces Constitutions tiendront dans ma Bibliotheque une place Importante. Je desirerois beaucoup y joindre d’autres pieces, que le peu que je connois ou etre guidé par quelque persone qui y soit versée et à cet égard permettés moi d’invoquer vos lumieres et votre apui. Vous aimés le bien, vous L’avés fait. Une Entreprise qui n’a pas d’autre but est donc digne de votre protection.
Je suis avec respect Monsieur Votre très humble et obt serviteur
Brissot DE Warvillehotel mayence rue de Seineprès Le nore [notaire]

P.S. Voulés vous me permettre de Vous Envoier un memoire fort court sur un plan fort simple d’accelerer La reforme des lois par toute L’Europe. J’aurois L’honneur de vous l’adresser, si vous pourrés y consacrer un moment.

